Case: 12-12237         Date Filed: 11/08/2012   Page: 1 of 3

                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-12237
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 0:04-cr-60038-WPD-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellee,

                                                 versus

DELVIN MCKINNEY,
a.k.a. Poochie,
a.k.a. Poco,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (November 8, 2012)

Before BARKETT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 12-12237       Date Filed: 11/08/2012        Page: 2 of 3

       Delvin McKinney appeals pro se the district court’s denial of his request for

a “complete direct review or evidentiary hearing” based on his contention that his

appellate counsel was not provided with a complete copy of his trial transcript

prior to his direct appeal. McKinney contends the district court abused its

discretion by denying his motion because his appellate counsel never received the

transcript of the afternoon session on February 18, 2005, and McKinney had a

right to a record on appeal that included a complete transcript of the trial.

           The district court did not abuse its discretion in denying McKinney’s

motion.1 Even assuming some doubt regarding whether McKinney’s counsel

received a full copy of the February 18, 2005, transcript, McKinney’s essential

contention–that he was denied the right to effective assistance of appellate counsel

because of an incomplete record–is one that must be raised in a § 2255 motion. To

the extent that McKinney might seek to raise such a claim on collateral review, he

has previously filed a 28 U.S.C. § 2255 motion, which has been adjudicated on its

merits. See McKinney v. United States, S.D. Fla. Case No. 08-cv-60300. As

McKinney has not sought or obtained an order from this Court authorizing a




       1
          We review a district court’s denial of a motion for evidentiary hearing for an abuse of
discretion. United States v. Massey, 89 F.3d 1433, 1443 (11th Cir. 1996).

                                                 2
              Case: 12-12237    Date Filed: 11/08/2012   Page: 3 of 3

second or successive § 2255 motion, there was no reason for the district court to

hold an evidentiary hearing.

      AFFIRMED.




                                         3